******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  MICHAEL GAETANO v. KEVIN MANLEY ET AL.
               (AC 38636)
                    Lavine, Prescott and Bear, Js.
Submitted on briefs December 16, 2016—officially released April 11, 2017

   (Appeal from Superior Court, judicial district of
  Danbury, Ozalis, J. [motion to dismiss]; Truglia, J.
           [motion to dismiss; judgment].)
  Michael Gaetano, self-represented, the appellant
(plaintiff), filed a brief.
  George Jepsen, attorney general, and Robert S. Dear-
ington, assistant attorney general, filed a brief for the
appellees (named defendant et al.).
                          Opinion

   PER CURIAM. The plaintiff, Michael Gaetano,
appeals from the judgment of the trial court dismissing,
for lack of subject matter jurisdiction, his claims under
the federal and state constitutions, directed at the
defendants, current and former Department of Correc-
tion employees Kevin Manley, Michael Beaudry, and
Marco Perez, in their official capacities for monetary
damages, for return of personal property, and for declar-
atory and injunctive relief, and also dismissing, because
of statutory immunity, his claims against the defendants
pursuant to General Statutes § 4-165.
   On appeal, the plaintiff claims that the trial court (1)
erred in not certifying a question to our Supreme Court;
(2) improperly determined that sovereign immunity
barred the plaintiff’s claims for declaratory and injunc-
tive relief; (3) improperly determined that the defen-
dants were entitled to statutory immunity under § 4-
165; and (4) improperly considered and ruled on two
separate motions to dismiss that challenged the court’s
subject matter jurisdiction over the plaintiff’s claims.
   After careful review of the record, including the
court’s two well reasoned memoranda of decision, and
the parties’ appellate briefs, we conclude that the court
properly determined that it lacked subject matter juris-
diction over the plaintiff’s claims under the federal and
state constitutions, and that the defendants were enti-
tled to statutory immunity under § 4-165. Additionally,
the plaintiff’s claims that the court erred in failing to
certify a question to our Supreme Court, and improperly
considered two separate motions to dismiss are without
merit. There is no error.
  The judgment is affirmed.